Citation Nr: 1032318	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertensive vascular 
disease, to include as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2010, the Veteran participated in a video conference 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  Pursuant to the Veteran's request, the record 
has been held open for an additional 30 days for the submission 
of new evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).   

With regard to the Veteran's increased rating claim for diabetes 
mellitus, the last QTC services examination was in September 
2007.  That examination showed that the Veteran has diabetes 
mellitus type II treated with insulin and oral medication.  The 
examiner noted that diabetes did not cause any restriction of 
activities.  

Under Diagnostic Code 7913, a 40 percent evaluation is assigned 
if diabetes mellitus requires insulin, restricted diet and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).  

During the May 2010 Board hearing, the Veteran testified that his 
diabetes mellitus causes regulation of activity because he was 
told to exercise by his physician.  He also testified that he 
cannot climb ladders because of dizziness.  The Veteran's 
representative stated that the severity of the diabetes mellitus 
has increased since the September 2007 examination.  

Where the evidence of record does not reflect the current state 
of the Veteran's disability, as in this case, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA determines 
that there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 3.327(a) 
(2009).  As the Veteran's representative testified that diabetes 
mellitus has increased in severity, the Board finds that a 
contemporaneous and thorough VA examination should be conducted 
to determine the current severity of the disability.  

The Veteran also claims entitlement to service connection for 
hypertensive vascular disease, including as secondary to service-
connected diabetes mellitus.  Service connection may be granted 
where a disability is proximately due to or the result of an 
already service-connected disability.  38 C.F.R. § 3.310 (2009).  
Compensation is payable when a service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  There is a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
See 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  In addition, with regard to service connection on a 
presumptive basis, cardiovascular renal disease, including 
hypertension, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2009).

For VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 millimeters or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 millimeters or greater with a 
diastolic blood pressure of less than 90 millimeters.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2009).  This must be 
confirmed by readings taken two or more times on at least three 
different days.  Id.  
  
Treatment records from the Veteran's reserve service show that he 
had diastolic blood pressure of 90 millimeters or greater 
beginning less than one year after his discharge and continuing 
for several years thereafter.  These blood pressure readings were 
taken in April 1972, March 1974 and June 1978.  The Board notes 
that the blood pressure reading taken upon separation in January 
1972 did not show diastolic blood pressure 90 millimeters or 
greater.  

This case presents certain medical questions which cannot be 
answered by the Board, namely the relationship, if any, between 
the Veteran's post service blood pressure readings and his 
currently diagnosed hypertension.  The Board notes that the 
Veteran underwent a QTC services examination in September 2007, 
but the examining physician did not review service, including 
reserves service, treatment records showing elevated diastolic 
blood pressure readings.  She provided an opinion only as to 
whether hypertension was caused by service-connected diabetes 
mellitus.  The Board finds that a new VA opinion is required to 
address the issue of direct service connection and the issue of 
whether the Veteran's service-connected diabetes mellitus 
aggravated his hypertension.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1999) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  These 
questions must be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to assess the current severity of 
his diabetes mellitus type II.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer a detailed 
description of the severity of the 
disability.  

The examiner is specifically asked to comment 
on whether the Veteran's activities are or 
should be regulated due to his diabetes 
mellitus.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.  The RO should arrange for a physician to 
review the Veteran's claims file and provide 
an opinion as to whether the Veteran's 
currently diagnosed hypertension is more 
likely than not (i.e., probably greater than 
50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to the veteran's military activity.  

The examiner is specifically asked to comment 
upon the relationship between the Veteran's 
current hypertension and reserve service 
treatment records showing elevated diastolic 
blood pressure readings in April 1972, March 
1974 and June 1978.  

If no direct relationship is found, please 
offer an opinion as to whether the Veteran's 
diabetes mellitus either caused or aggravated 
his hypertension.  

If aggravation is found, the examiner should 
offer an opinion as to the baseline level of 
hypertension prior to the onset of 
aggravation and the severity of the 
disability after aggravation occurred.  If 
any of the increase in severity of 
hypertension is due to natural progress of 
the disease, the examiner should indicate the 
degree of disability due to natural 
progression.  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  

A rationale behind all opinions offered would 
be of considerable assistance to the Board.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination.

3.  Thereafter, the Veteran's claim of 
entitlement to an initial rating in excess of 
20 percent for diabetes mellitus and 
entitlement to service connection for 
hypertensive vascular disease should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


